Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 03/08/2019 as preliminarily amended also on 03/08/2019.
Claims 21-38 are pending.

Claim Objections
Claims 23, 29 and 35 are objected to because of the following informalities: Line 6 recites, in part, “…of the TCB group. ;” wherein there is a premature, terminating period and space just prior to a semicolon. The period and space should be removed.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 32 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8 and 15, respectively, of copending Application No. 15/172,846 (reference application) as exemplified in the table 
Instant Application
15/172,846
26. A method, comprising:

maintaining a plurality of processing entities;

generating a plurality of task control block (TCB) groups, wherein each of the plurality of TCB groups are restricted to one or more different processing entities of the plurality of processing entities;






wherein allocation of the plurality of processing entities is balanced among the plurality of TCB groups, wherein a selected TCB group is restricted to a maximum number of processing units, wherein beyond the maximum number of processing units there is a slowdown in processing of TCBs of the selected TCB group, wherein a selected TCB group is allocated specifically identified processing units that are resident on a same module, and wherein each module includes a plurality of chips having a plurality of cores.


indicating, for a TCB, a primary processing entities group and a secondary processing entities group; and

in response to determining that the secondary processing entities group has 


maintaining a plurality of processing entities;

generating a plurality of task control block (TCB) groups, wherein each of the plurality of TCB groups are restricted to one or more different processing entities of the plurality of processing entities;

assigning a TCB to one of the plurality of TCB groups, at TCB creation time, wherein TCBs assigned to a TCB group reserve a common set of locks,

wherein processing speed of TCBs assigned to the TCB group improves up to a predetermined number of processing entities allocated for processing of the TCBs in the TCB group, and processing speed of TCBs assigned to the TCB group slows down if a greater number of processing entities beyond the predetermined number of processing entities are allocated for processing the TCBs assigned to the TCB group, and wherein no more than the predetermined number of processing entities are allocated for processing the TCBs assigned to the TCB group;

indicating, for the TCB, a primary processing entities group and a secondary processing entities group; and

in response to determining that the secondary processing entities group has 


Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claims 21, 27 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 13 and 15 of U.S. Patent No. 10,185,593 B2 as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘593 are narrower in scope and anticipate the claims of the instant application.
Instant Application
‘593
21. A method, comprising:

maintaining a plurality of processing entities;

generating a plurality of task control block (TCB) groups, wherein each of the plurality of TCB groups are restricted to 
























indicating, for a TCB, a primary processing entities group and a secondary processing entities group; and



in response to determining that the secondary processing entities group has processing cycles available for processing additional TCBs, moving the TCB from the primary processing entities group to the secondary processing entities group for processing.


maintaining a plurality of processing entities;

generating a plurality of task control block (TCB) groups, wherein each of the plurality of TCB groups are restricted to 

associating a TCB category attribute with each of a plurality of TCBs;

in response to determining that restrictions are to be placed on allocations of processing entities for a newly created TCB, indicating in corresponding TCB category attributes that the newly created TCB is a special type of TCB;

determining that a selected TCB has to be dispatched for processing; and

in response to determining that a TCB category attribute of the selected TCB indicates that the selected TCB is of the special type of TCB, determining a TCB group of the selected TCB and dispatching the selected TCB in 

wherein a primary processing entities group is indicated for the selected TCB, and a secondary processing entities group is indicated for the selected TCB, and

wherein in response to determining that the secondary processing entities group has processing cycles available for processing additional TCBs, moving the selected TCB from the primary processing entities group to the secondary processing entities group for processing.


Similar mappings of the remaining claims of the instant application and ‘593 would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-22, 24-25, 27-28, 30-31, 33-34 and 36-37 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 21-22 and 24-25 are methods and thus fall within the statutory category of processes. Claims 27-28 and 30-31 are directed to systems and fall within the statutory category of machines. Claims 33-34 and 36-37 are computer program products comprising computer readable storage media which fall within the statutory category of article of manufacture (see at least ¶ [0103] of instant specification, computer readable storage medium is not to be construed as a signal per se, although, even if a signal the Mayo/Alice analysis would still continue). Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and 
Step 2A Prong 1:
Claim 27: The limitations of “maintaining a plurality of processing entities”, “s generating a plurality of task control block (TCB) groups, wherein each of the plurality of TCB groups are restricted to one or more different processing entities of the plurality of processing entities”, “indicating, for a TCB, a primary processing entities group and a secondary processing entities group” and “in response to determining that the secondary processing entities group has processing cycles available for processing additional TCBs, moving the TCB from the primary processing entities group to the secondary processing entities group for processing”, as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “maintaining…” in the context of this claim encompasses a person thinking about a plurality of processing entities and keeping track of/maintaining them in your mind. Further, for example, “generating…” in the context of this claim encompasses a person thinking about task control blocks and mentally grouping them together wherein an association between groups and processing entities is thought about and the association is required to be among one or more different processing entities. Further, for example, “indicating…” in the context of this claim encompasses a person thinking about a task control block and mentally associating it with two groups, one being primary and one being secondary. Further, for example, “in response to determining…, moving…” in the context of this claim encompasses a person mentally determining that 
Therefore, Yes, claim 27 recites judicial exceptions.
The claim has been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claim 27: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “A system, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising:” which is merely a recitation of generic computing components (see MPEP § 2106.05(b)) which do not integrate a judicial exception into practical application.
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claim 27 not only recites a judicial exception but that the claims are directed to the judicial exception as the judicial exception has not been integrated into practical application.
Step 2B: 
Claim 27: The claim does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components without imposing meaningful limits on practicing the abstract idea and thus cannot provide an inventive concept.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claim 27 does not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claim 21, the above analysis is incorporated herein by reference as it applies equally to claim 21 except in that claim 21 does not positively recite the additional elements of claim 27. Therefore, as there are not additional elements, claim 21 also fails both Step 2A prong 2, thus the claim is directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 21 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 33, the above analysis is incorporated herein by reference as it applies equally to claim 33 except in that claim 33 recites additional elements not included in claim 27: “A computer program poduct, the computer program product comprising a computer readable storage medium having computer readable program Claim 33 does not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claims 22, 28 and 34, they recite additional abstract idea recitations of “associating a TCB category attribute with each of a plurality of TCBs”, “in response to determining that restrictions are to be placed on allocations of processing entities for a newly created TCB, indicating in corresponding TCB category attributes that the newly created TCB is a special type of TCB” and “in response to determining that restrictions are not to be placed on allocations of processing entities for the newly created TCB, indicating in the corresponding TCB category attributes that the newly created TCB is a standard type of TCB” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “associating…” in the context of this claim encompasses a person thinking about each task control block and thinking about whether to associate a category with the task control block. Further, for example, “in response to determining…, indicating” in the context of this claim encompasses a person thinking about and determining whether restrictions should be placed on the task control block and if so thinking about and Claims 22, 28 and 34 do not recite patent eligible subject matter under 35 U.S.C. § 101.
	With regard to claims 24, 30 and 36, they recite additional element recitations of “wherein a first group of the plurality of TCB groups includes TCBs associated with a first type of operations comprising copy services operations in a storage system, and wherein a second group of the plurality of TCB groups includes TCBs associated with a second type of operations comprising cache management operations in the storage system” which is merely a recitation of field of use/technological environment (see MPEP § 2106.05(h)) without imposing meaningful limitation which does not integrate a judicial exception into practical application. Further, claims 24, 30 and 36 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 24, 30 and 36 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical Claims 24, 30 and 36 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 25, 31 and 37, they recite additional abstract idea recitations of “allocating a first set of processing entities for the first group” and “allocating a second set of processing entities for the second group” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “allocating…” and “allocating…” in the context of this claim encompasses a person thinking about the processing entities and associating them mentally with groups. Further, claims 25, 31 and 37 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 25, 31 and 37 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fail Step 2B as not amounting to significantly more Therefore, Claims 25, 31 and 37 do not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 21-22, 24-25, 27-28, 30-31, 33-34 and 36-37 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 21-23, 27-29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. Pat. No. 5,349,656 (hereafter Kaneko) in view of Chen et al. Pub. No. US 2005/0114566 A1 (hereafter Chen).

With regard to claim 21, Kaneko teaches a method, comprising: maintaining a plurality of processing entities (instruction processors 1, 2 in at least Fig. 2);
generating a plurality of task groups (Described in a control table 400 for example is the information of tasks constituting an affinity group in at least col. 10 lines 23-27),
wherein each of the plurality of task groups are restricted to one or more different processing entities of the plurality of processing entities; indicating, for a task, a primary processing entities group (When a new task is to be allocated to an instruction processor, the control tables of affinity groups of the system are checked to identify an affinity group to which the task belongs. If the new task belongs to one of the affinity groups of the system, the task is allocated to the same instruction processor to which other tasks of the same affinity group are allocated in at least col. 10 lines 28-44) and
task control block (TCB) groups (there is prepared a TCB queue storing task control information or blocks (TCB) and having the structure shown in FIGS. 4A and 4B. An idle instruction processor selects one of executable tasks from the TCB queue in at least col. 7 lines 9-21),

Kaneko teaches task and TCB groups having affinity with primary processing entities but does not specifically teach tasks having indication of secondary processing entities or moving tasks from a primary group to a secondary group when the secondary group has processing cycles available for more tasks.
However, in analogous art Chen teaches indicating, for a TCB, a primary processing entities group and a secondary processing entities group (A first track is then associated with a tack, thread or other operating system unit of execution, such as a task control block (TCB) and transferred from the primary unit to the secondary over one of the links. Upon successful receipt of the track, the secondary replies with a "complete" status message. The TCB is then released and the next track may then be associated with the TCB and transferred to the secondary. The process is repeated until all of the tracks have been successfully transferred to the secondary. Such a serial operation may fail to take full advantage of the bandwidth available between the primary and secondary storage units in at least ¶ [0003] and ¶ [0014]); and
in response to determining that the secondary processing entities group has processing cycles available for processing additional TCBs, moving the TCB from the primary processing entities group to the secondary processing entities group for processing (Referring to FIG. 3B, in addition to monitoring usage of the data mover TCBs 420, usage of the links 232, 234 and 236 coupling the primary and secondary storage controllers 220 and 240 is also monitored (step 338) to determine which link may provide the most efficient (such as the fastest) transfer of data. If a link is identified which is more efficient than the link currently being used (step 340), transfer of tracks may be switched to the more efficient link (step 342) in at least ¶ [0021], if a link is determined to be faster the secondary processing entity group reached across that faster link has necessarily been determined to have processing cycles available).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the indication of secondary processing entities and moving tasks from a primary group to a secondary group when the secondary group has processing cycles available for more tasks of Chen with the systems and methods of Kaneko. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing efficiency by providing for faster/more efficient processing (See at least Chen ¶ [0021]).

With regard to claim 22, Kaneko teaches associating a TCB category attribute with each of a plurality of TCBs (A bit indicating that the task is to be allocated to the instruction processor which previously executed the task, is called an IP affinity bit I.sub.PAF 305. This bit is set to "1" if it is can be considered that a sufficiently large amount of data to be used by the task remains in its BS in at least col. 12 lines 23-29);
in response to determining that restrictions are to be placed on allocations of processing entities for a newly created TCB, indicating in corresponding TCB category attributes that the newly created TCB is a special type of TCB (When a new task is to be allocated to an instruction processor, the control tables of affinity groups of the system are checked to identify an affinity group to which the task belongs. If the new task belongs to one of the affinity groups of the system, the task is allocated to the same instruction processor to which other tasks of the same affinity group are allocated in at least col. 10 lines 28-44); and
in response to determining that restrictions are not to be placed on allocations of processing entities for the newly created TCB, indicating in the corresponding TCB category attributes that the newly created TCB is a standard type of TCB (The process of newly registering a task or deleting a task is the same as the first embodiment. The newly registered task is assigned the IP affinity bit "0" in at least col. 13 lines 35-37).

With regard to claim 23, Kaneko teaches determining that a selected TCB has to be dispatched for processing (When a new task is to be allocated to an instruction processor, the control tables of affinity groups of the system are checked to identify an affinity group to which the task belongs in at least col. 10 lines 28-31);
in response to determining that a TCB category attribute of the selected TCB indicates that the selected TCB is of the special type of TCB (If the new task belongs to one of the affinity groups of the system in at least col. 10 lines 32-33),
determining the TCB group of the selected TCB and dispatching the selected TCB in accordance with the restrictions on processing entities of the TCB group (the task is allocated to the same instruction processor to which other tasks of the same affinity group are allocated in at least col. 10 lines 34-44). ; and
in response to determining that a TCB category attribute of the selected TCB indicates that the selected TCB is of the standard type of TCB, dispatching the selected TCB to a processing entity that is either allocated or not allocated for processing special type of TCBs (If the new task does not belong to any affinity group, the above-described process for an affinity group table is not executed at all, but only the values I.sub.B and T.sub.S are set in the same manner as described above in at least col. 11 lines 3-7, Kaneko does not specifically teach that non-affinitized tasks are prohibited from allocating a task to an instruction processor which executes affinitized tasks, however, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to preferentially allocate non-affinitized tasks only on instruction processors which are not processing affinitized tasks for the purpose of maintaining system efficiency of the affinitized instruction processors and tasks, see at least Kaneko col. 10 lines 45-57).

With regard to claim 27, Kaneko teaches a system, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising (in at least Fig. 2):
maintaining a plurality of processing entities (instruction processors 1, 2 in at least Fig. 2);
generating a plurality of task groups (Described in a control table 400 for example is the information of tasks constituting an affinity group in at least col. 10 lines 23-27),
wherein each of the plurality of task groups are restricted to one or more different processing entities of the plurality of processing entities; indicating, for a task, a primary processing entities group (When a new task is to be allocated to an instruction processor, the control tables of affinity groups of the system are checked to identify an affinity group to which the task belongs. If the new task belongs to one of the affinity groups of the system, the task is allocated to the same instruction processor to which other tasks of the same affinity group are allocated in at least col. 10 lines 28-44) and
task control block (TCB) groups (there is prepared a TCB queue storing task control information or blocks (TCB) and having the structure shown in FIGS. 4A and 4B. An idle instruction processor selects one of executable tasks from the TCB queue in at least col. 7 lines 9-21),
Kaneko does not specifically teach TCB groups, however, Kaneko does teach that TCB represent control information for tasks (See at least col. 7 lines 9-21) as well as determining affinity groups of tasks that have affinity to certain processors. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention that the tasks grouped by affinity are represented by control information in TCBs and therefore the TCBs corresponding to the task are too grouped by processor affinity.

However, in analogous art Chen teaches indicating, for a TCB, a primary processing entities group and a secondary processing entities group (A first track is then associated with a tack, thread or other operating system unit of execution, such as a task control block (TCB) and transferred from the primary unit to the secondary over one of the links. Upon successful receipt of the track, the secondary replies with a "complete" status message. The TCB is then released and the next track may then be associated with the TCB and transferred to the secondary. The process is repeated until all of the tracks have been successfully transferred to the secondary. Such a serial operation may fail to take full advantage of the bandwidth available between the primary and secondary storage units in at least ¶ [0003] and ¶ [0014]);
in response to determining that the secondary processing entities group has processing cycles available for processing additional TCBs, moving the TCB from the primary processing entities group to the secondary processing entities group for processing (Referring to FIG. 3B, in addition to monitoring usage of the data mover TCBs 420, usage of the links 232, 234 and 236 coupling the primary and secondary storage controllers 220 and 240 is also monitored (step 338) to determine which link may provide the most efficient (such as the fastest) transfer of data. If a link is identified which is more efficient than the link currently being used (step 340), transfer of tracks may be switched to the more efficient link (step 342) in at least ¶ [0021], if a link is determined to be faster the secondary processing entity group reached across that faster link has necessarily been determined to have processing cycles available).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the indication of secondary processing entities and moving tasks from a primary group to a secondary group when the secondary group has processing cycles available for more tasks of Chen with the systems and methods of Kaneko. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing efficiency by providing for faster/more efficient processing (See at least Chen ¶ [0021]).

With regard to claim 28, Kaneko teaches associating a TCB category attribute with each of a plurality of TCBs (A bit indicating that the task is to be allocated to the instruction processor which previously executed the task, is called an IP affinity bit I.sub.PAF 305. This bit is set to "1" if it is can be considered that a sufficiently large amount of data to be used by the task remains in its BS in at least col. 12 lines 23-29);
in response to determining that restrictions are to be placed on allocations of processing entities for a newly created TCB, indicating in corresponding TCB category attributes that the newly created TCB is a special type of TCB (When a new task is to be allocated to an instruction processor, the control tables of affinity groups of the system are checked to identify an affinity group to which the task belongs. If the new task belongs to one of the affinity groups of the system, the task is allocated 
in response to determining that restrictions are not to be placed on allocations of processing entities for the newly created TCB, indicating in the corresponding TCB category attributes that the newly created TCB is a standard type of TCB (The process of newly registering a task or deleting a task is the same as the first embodiment. The newly registered task is assigned the IP affinity bit "0" in at least col. 13 lines 35-37).

With regard to claim 29, Kaneko teaches determining that a selected TCB has to be dispatched for processing (When a new task is to be allocated to an instruction processor, the control tables of affinity groups of the system are checked to identify an affinity group to which the task belongs in at least col. 10 lines 28-31);
in response to determining that a TCB category attribute of the selected TCB indicates that the selected TCB is of the special type of TCB (If the new task belongs to one of the affinity groups of the system in at least col. 10 lines 32-33),
determining the TCB group of the selected TCB and dispatching the selected TCB in accordance with the restrictions on processing entities of the TCB group (the task is allocated to the same instruction processor to which other tasks of the same affinity group are allocated in at least col. 10 lines 34-44). ; and
in response to determining that a TCB category attribute of the selected TCB indicates that the selected TCB is of the standard type of TCB, dispatching the selected TCB to a processing entity that is either allocated or not allocated for processing special type of TCBs (If the new task does not belong to any affinity group, the above-described process for an affinity group table is not executed at all, but only the values I.sub.B and T.sub.S are set in the same manner as described above in at least col. 11 lines 3-7, Kaneko does not specifically teach that non-affinitized tasks are prohibited from allocating a task to an instruction processor which executes affinitized tasks, however, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to preferentially allocate non-affinitized tasks only on instruction processors which are not processing affinitized tasks for the purpose of maintaining system efficiency of the affinitized instruction processors and tasks, see at least Kaneko col. 10 lines 45-57).

With regard to claim 33, Kaneko teaches a computer program product, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations, the operations comprising (Various processing programs to be described hereinunder are stored at each of instruction processors 1 and 2 in at least col. 5 lines 15-23):
maintaining a plurality of processing entities (instruction processors 1, 2 in at least Fig. 2);
generating a plurality of task groups (Described in a control table 400 for example is the information of tasks constituting an affinity group in at least col. 10 lines 23-27),
wherein each of the plurality of task groups are restricted to one or more different processing entities of the plurality of processing entities; and indicating, for a task, a primary processing entities group (When a new task is to be allocated to an instruction processor, the control tables of affinity groups of the system are checked to identify an affinity group to which the task belongs. If the new task belongs to one of the affinity groups of the system, the task is allocated to the same instruction processor to which other tasks of the same affinity group are allocated in at least col. 10 lines 28-44) and
task control block (TCB) groups (there is prepared a TCB queue storing task control information or blocks (TCB) and having the structure shown in FIGS. 4A and 4B. An idle instruction processor selects one of executable tasks from the TCB queue in at least col. 7 lines 9-21),
Kaneko does not specifically teach TCB groups, however, Kaneko does teach that TCB represent control information for tasks (See at least col. 7 lines 9-21) as well as determining affinity groups of tasks that have affinity to certain processors. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention that the tasks grouped by affinity are represented by control information in TCBs and therefore the TCBs corresponding to the task are too grouped by processor affinity.
Kaneko teaches task and TCB groups having affinity with primary processing entities but does not specifically teach tasks having indication of secondary processing entities or moving tasks from a primary group to a secondary group when the secondary group has processing cycles available for more tasks.
 indicating, for a TCB, a primary processing entities group and a secondary processing entities group (A first track is then associated with a tack, thread or other operating system unit of execution, such as a task control block (TCB) and transferred from the primary unit to the secondary over one of the links. Upon successful receipt of the track, the secondary replies with a "complete" status message. The TCB is then released and the next track may then be associated with the TCB and transferred to the secondary. The process is repeated until all of the tracks have been successfully transferred to the secondary. Such a serial operation may fail to take full advantage of the bandwidth available between the primary and secondary storage units in at least ¶ [0003] and ¶ [0014]); and
in response to determining that the secondary processing entities group has processing cycles available for processing additional TCBs, moving the TCB from the primary processing entities group to the secondary processing entities group for processing (Referring to FIG. 3B, in addition to monitoring usage of the data mover TCBs 420, usage of the links 232, 234 and 236 coupling the primary and secondary storage controllers 220 and 240 is also monitored (step 338) to determine which link may provide the most efficient (such as the fastest) transfer of data. If a link is identified which is more efficient than the link currently being used (step 340), transfer of tracks may be switched to the more efficient link (step 342) in at least ¶ [0021], if a link is determined to be faster the secondary processing entity group reached across that faster link has necessarily been determined to have processing cycles available).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the indication of secondary 

With regard to claim 34, Kaneko teaches associating a TCB category attribute with each of a plurality of TCBs (A bit indicating that the task is to be allocated to the instruction processor which previously executed the task, is called an IP affinity bit I.sub.PAF 305. This bit is set to "1" if it is can be considered that a sufficiently large amount of data to be used by the task remains in its BS in at least col. 12 lines 23-29);
in response to determining that restrictions are to be placed on allocations of processing entities for a newly created TCB, indicating in corresponding TCB category attributes that the newly created TCB is a special type of TCB (When a new task is to be allocated to an instruction processor, the control tables of affinity groups of the system are checked to identify an affinity group to which the task belongs. If the new task belongs to one of the affinity groups of the system, the task is allocated to the same instruction processor to which other tasks of the same affinity group are allocated in at least col. 10 lines 28-44); and
in response to determining that restrictions are not to be placed on allocations of processing entities for the newly created TCB, indicating in the corresponding TCB category attributes that the newly created TCB is a standard type of TCB (The process of newly registering a task or deleting a task is the same as the first embodiment. The newly registered task is assigned the IP affinity bit "0" in at least col. 13 lines 35-37).

With regard to claim 35, Kaneko teaches determining that a selected TCB has to be dispatched for processing (When a new task is to be allocated to an instruction processor, the control tables of affinity groups of the system are checked to identify an affinity group to which the task belongs in at least col. 10 lines 28-31);
in response to determining that a TCB category attribute of the selected TCB indicates that the selected TCB is of the special type of TCB (If the new task belongs to one of the affinity groups of the system in at least col. 10 lines 32-33),
determining the TCB group of the selected TCB and dispatching the selected TCB in accordance with the restrictions on processing entities of the TCB group (the task is allocated to the same instruction processor to which other tasks of the same affinity group are allocated in at least col. 10 lines 34-44). ; and
in response to determining that a TCB category attribute of the selected TCB indicates that the selected TCB is of the standard type of TCB, dispatching the selected TCB to a processing entity that is either allocated or not allocated for processing special type of TCBs (If the new task does not belong to any affinity group, the above-described process for an affinity group table is not executed at all, but only the values I.sub.B and T.sub.S are set in the same manner as described above in at least col. 11 lines 3-7, Kaneko does not specifically teach that non-affinitized tasks are prohibited from allocating a task to an instruction processor which executes affinitized tasks, however, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to preferentially allocate non-affinitized tasks only on instruction processors which are not processing affinitized tasks for the purpose of maintaining system efficiency of the affinitized instruction processors and tasks, see at least Kaneko col. 10 lines 45-57).

Claims 24-25, 30-31 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. Pat. No. 5,349,656 (hereafter Kaneko) in view of Chen et al. Pub. No. US 2005/0114566 A1 (hereafter Chen) as applied to claims 21-23, 27-29 and 33-35 above and in further view of KIM et al. Pub. No. US 2015/0261567 A1 (hereafter Kim) in view of Budaya et al. Pat. No. US 8,676,748 B2 (hereafter Budaya) in view of Karger et al. Pub. No. US 2012/0124214 A1 (hereafter Karger).

With regard to claim 24, Kaneko and Chen teach the method of claim 21,
Kaneko and Chen do not specifically teach grouping TCBs based on type of operations.
However, in analogous art Kim teaches wherein a first group of the plurality of task groups includes tasks associated with a first type of operations, and wherein a second group of the plurality of task groups includes tasks associated with a second type of operations (The task type may be divided according to one task, and may be divided according to a group, an attribute or an operation scenario. For example, the task type may be divided based on a workload amount, a data amount, a response speed, a process time, and the like. Alternatively, the task type may be 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the grouping tasks based on type of operations of Kim with the TCBs of the systems and methods of Kaneko and Chen resulting in the tasks and TCBs of Kaneko and Chen to be additionally grouped by operation type. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of optimizing task/TCB scheduling improving system performance and power consumption by scheduling based upon task type (See at least Kim ¶ [0010]).
Kaneko, Chen and Kim do not specifically teach that the first type of operations are copy services.
However, in analogous art Budaya teaches wherein a first group of the plurality of TCB groups includes TCBs associated with a first type of operations comprising copy services operations in a storage system (the functions in the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the group of copy services functions of Budaya with the systems and methods of Kaneko, Chen and Kim. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because it would have been a simple substitution of one known element for another to obtain predictable results. Kim teaches grouping tasks by an attribute but does not specify the attribute is that the tasks are copy services. Budaya teaches copy services can be grouped is known in the art. Therefore, a person having ordinary skill in the art could have substituted the grouped copy services of Budaya with the grouping by attribute of Kim and the results would have been predictable, an attribute for grouping of Kim would be based on tasks being copy services.
Kaneko, Chen, Kim and Budaya do not specifically teach that the second type of operations are cache management.
However, in analogous art Karger teaches wherein a second group of the plurality of TCB groups includes TCBs associated with a second type of operations comprising cache management operations in the storage system (if a first cache server does not have a document, it requests the document from another (second) cache and not the original site. The second cache services a defined group of first-level caches. If the second cache does not have the document, the second cache 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the group of cache services of Karger with the systems and methods of Kaneko, Chen, Kim and Budaya. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because it would have been a simple substitution of one known element for another to obtain predictable results. Kim teaches grouping tasks by an attribute but does not specify the attribute is that the tasks are cache services. Karger teaches cache services can be grouped is known in the art. Therefore, a person having ordinary skill in the art could have substituted the grouped cache services of Karger with the grouping by attribute of Kim and the results would have been predictable, an attribute for grouping of Kim would be based on tasks being cache services.

With regard to claim 25, Kim teaches allocating a first set of processing entities for the first group; and allocating a second set of processing entities for the second group (At operation 440, the multi-processor may allocate the task in which the critical condition level is configured to a first operating device or a second operating device, and may control to process the task in the allocated operating device. For example, a task having a low load may be allocated to the first operating device, and a task having a high load may be allocated to the second operating device in at least ¶ [0078]).

With regard to claim 30, Kaneko and Chen teach the system of claim 27,
Kaneko and Chen do not specifically teach grouping TCBs based on type of operations.
However, in analogous art Kim teaches wherein a first group of the plurality of task groups includes tasks associated with a first type of operations and wherein a second group of the plurality of task groups includes tasks associated with a second type of operations (The task type may be divided according to one task, and may be divided according to a group, an attribute or an operation scenario. For example, the task type may be divided based on a workload amount, a data amount, a response speed, a process time, and the like. Alternatively, the task type may be divided according to an application type, and may be divided according to a specific operation event in at least ¶ [0050] and the task type determining unit 125 may selectively group a task kind corresponding to the task type. For example, when it is assumed that the task type is divided into a type 1 and a type 2, the task may be grouped according to the task type by defining at least one task corresponding to the type 1 and defining at least one task corresponding to the type 2. The task type determining unit 125 may determine the task type by determining whether the task is defined to the type 1 or type 2 based on the information on the generated task or the task in which the performance control condition is generated in at least ¶ [0051] and ¶ [0010]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the grouping tasks based on 
Kaneko, Chen and Kim do not specifically teach that the first type of operations are copy services.
However, in analogous art Budaya teaches wherein a first group of the plurality of TCB groups includes TCBs associated with a first type of operations comprising copy services operations in a storage system (the functions in the function list comprise copy services functions selected from a group comprising flash copy, peer-to-peer remote copy, extended remote copy and concurrent copy in at least claim 8), and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the group of copy services functions of Budaya with the systems and methods of Kaneko, Chen and Kim. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because it would have been a simple substitution of one known element for another to obtain predictable results. Kim teaches grouping tasks by an attribute but does not specify the attribute is that the tasks are copy services. Budaya teaches copy services can be grouped is known in the art. Therefore, a person having ordinary skill in the art could have substituted the grouped 
Kaneko, Chen, Kim and Budaya do not specifically teach that the second type of operations are cache management.
However, in analogous art Karger teaches wherein a second group of the plurality of TCB groups includes TCBs associated with a second type of operations comprising cache management operations in the storage system (if a first cache server does not have a document, it requests the document from another (second) cache and not the original site. The second cache services a defined group of first-level caches. If the second cache does not have the document, the second cache requests the document from yet another (third) cache. The third cache services a defined group of second-level caches in at least ¶ [0024]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the group of cache services of Karger with the systems and methods of Kaneko, Chen, Kim and Budaya. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because it would have been a simple substitution of one known element for another to obtain predictable results. Kim teaches grouping tasks by an attribute but does not specify the attribute is that the tasks are cache services. Karger teaches cache services can be grouped is known in the art. Therefore, a person having ordinary skill in the art could have substituted the grouped cache services of Karger with the grouping by attribute of Kim and the results would 

With regard to claim 31, Kim teaches allocating a first set of processing entities for the first group; and allocating a second set of processing entities for the second group (At operation 440, the multi-processor may allocate the task in which the critical condition level is configured to a first operating device or a second operating device, and may control to process the task in the allocated operating device. For example, a task having a low load may be allocated to the first operating device, and a task having a high load may be allocated to the second operating device in at least ¶ [0078]).

With regard to claim 36, Kaneko and Chen teach the computer program product of claim 33,
Kaneko and Chen do not specifically teach grouping TCBs based on type of operations.
However, in analogous art Kim teaches wherein a first group of the plurality of task groups includes tasks associated with a first type of operations, and wherein a second group of the plurality of task groups includes tasks associated with a second type of operations (The task type may be divided according to one task, and may be divided according to a group, an attribute or an operation scenario. For example, the task type may be divided based on a workload amount, a data amount, a response speed, a process time, and the like. Alternatively, the task type may be 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the grouping tasks based on type of operations of Kim with the TCBs of the systems and methods of Kaneko and Chen resulting in the tasks and TCBs of Kaneko and Chen to be additionally grouped by operation type. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of optimizing task/TCB scheduling improving system performance and power consumption by scheduling based upon task type (See at least Kim ¶ [0010]).
Kaneko, Chen and Kim do not specifically teach that the first type of operations are copy services.
However, in analogous art Budaya teaches wherein a first group of the plurality of TCB groups includes TCBs associated with a first type of operations comprising copy services operations in a storage system (the functions in the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the group of copy services functions of Budaya with the systems and methods of Kaneko, Chen and Kim. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because it would have been a simple substitution of one known element for another to obtain predictable results. Kim teaches grouping tasks by an attribute but does not specify the attribute is that the tasks are copy services. Budaya teaches copy services can be grouped is known in the art. Therefore, a person having ordinary skill in the art could have substituted the grouped copy services of Budaya with the grouping by attribute of Kim and the results would have been predictable, an attribute for grouping of Kim would be based on tasks being copy services.
Kaneko, Chen, Kim and Budaya do not specifically teach that the second type of operations are cache management.
However, in analogous art Karger teaches wherein a second group of the plurality of TCB groups includes TCBs associated with a second type of operations comprising cache management operations in the storage system (if a first cache server does not have a document, it requests the document from another (second) cache and not the original site. The second cache services a defined group of first-level caches. If the second cache does not have the document, the second cache 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the group of cache services of Karger with the systems and methods of Kaneko, Chen, Kim and Budaya. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, because it would have been a simple substitution of one known element for another to obtain predictable results. Kim teaches grouping tasks by an attribute but does not specify the attribute is that the tasks are cache services. Karger teaches cache services can be grouped is known in the art. Therefore, a person having ordinary skill in the art could have substituted the grouped cache services of Karger with the grouping by attribute of Kim and the results would have been predictable, an attribute for grouping of Kim would be based on tasks being cache services.

With regard to claim 37, Kim teaches allocating a first set of processing entities for the first group; and allocating a second set of processing entities for the second group (At operation 440, the multi-processor may allocate the task in which the critical condition level is configured to a first operating device or a second operating device, and may control to process the task in the allocated operating device. For example, a task having a low load may be allocated to the first operating device, and a task having a high load may be allocated to the second operating device in at least ¶ [0078]).

Allowable Subject Matter
Claims 26, 32 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any outstanding rejections under 35 U.S.C. § 112 and 101.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195